Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2015/0200254) by Diduck et al (“Diduck”) in view of (US-2016/0225723) by Ahmed et al (“Ahmed”).
Regarding claim 1, Diduck discloses in FIGs. 3, 4A-B and related text, e.g., a method of mounting a semiconductor-on-diamond wafer on a carrier substrate, the method comprising:
disposing a semiconductor-on-diamond wafer (FIG. 4A, 402) on an optical flat (par. 66; prior to depositing 402 on 405, as shown in FIG. 4A, par. 66 teaches that 402 can be attached to “temporary carrier”, which reads on “optical flat”, since the “temporary carriers” are generally flat, and are also generally made of “optical” material (see secondary reference of Ahmed on “quartz”, “silicon”, etc.), the semiconductor-on-diamond wafer including a diamond layer (403) and a semiconductor layer (401) and arranged so that the semiconductor layer faces the optical flat (see FIG. 4A; 401 faces top; that is where “temporary carrier” would go, since the other side also, see claim 21; temporary carrier is explicitly mentioned as being used there, and being attached first, before the 405); 
disposing an adhesive layer (404; also, see step 304) on the diamond layer of the semiconductor- on-diamond wafer; 
disposing a carrier substrate on the adhesive layer (step 305); 
pressing the carrier substrate against the optical flat and bonding the carrier substrate to the semiconductor-on-diamond wafer to form a semiconductor-on-diamond-on carrier substrate wafer while the carrier substrate is pressed against the optical flat (step 306; see arrows 406, see claim 21); and 
separating the semiconductor-on-diamond-on-carrier substrate wafer from the optical flat (it is specifically mentioned as “temporary carrier”; hence, it is removed afterwards).

Diduck does not disclose the carrier substrate including a layer having a lower coefficient of thermal expansion (CTE) than diamond and a layer having a higher coefficient of thermal expansion (CTE) than diamond.

Ahmed discloses in FIG. 2 and related text, e.g., a carrier substrate (210) that comprises quartz and silicon (see par. 11: “wafer 210 may be silicon.  However, other materials may also be used, including but not limited to, quartz … and/or silicon carbide. In some embodiments, the engineered carrier wafer 210 may be a composite”; also, see cl. 25: “the engineered carrier wafer includes at least one of silicon, quartz …”; in other words, Ahmed teaches a series of different 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Diduck with “a carrier substrate that comprises quartz and silicon” as taught by Ahmed, in order to reduce the warp of overall wafer stack (see Abstract; the whole point of Ahmed’s invention is to decrease overall warp).

When these specific teachings of Ahmed are applied to method of Diduck it will result in “the carrier substrate including a layer having a lower coefficient of thermal expansion (CTE) than diamond and a layer having a higher coefficient of thermal expansion (CTE) than diamond”, since Ahmed teaches the use of silicon and quartz combination, and Applicant admits in his specification that the above materials meet the above limitations.

Regarding claim 2, the combined method of Diduck and Ahmed disclose in cited figures and related text, e.g., substantially the entirety of claimed subject matter, but does not explicitly state “wherein, after the step of separating the semiconductor-on-diamond-on-carrier substrate wafer from the optical flat, the semiconductor-on-diamond-on-carrier substrate wafer has the following characteristics: a total thickness variation of no more than 40 pm; a wafer bow of no more than 100 pm; and a wafer warp of no more than 40 pm”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Diduck and Ahmed with “wherein, after the step of separating the semiconductor-on-diamond-on-carrier substrate wafer from the optical flat, the semiconductor-on-diamond-on-carrier substrate wafer has the following characteristics: a total low thickness variation is always desirable; hence, having it is as close to zero as possible is desirable; having low bow is always desirable (same as thickness variation; also, see Ahmed’s point of whole invention); also, having low warp is always desirable (same as both above); in short, Applicant is claiming “have a high quality wafer” … which is what every skilled artisan is trying to do, and as semiconductor industry improves, everyone is looked for wafers that have less and less variation/warp/bow; hence, looking for quality metrics that are at least as good as those mentioned by Applicant, is desire of industry, not merely a goal of a single Applicant, and as industry improves, those numbers are inevitable met; also, see claim 13).
Regarding claim 9, the combined method of Diduck and Ahmed disclose in cited figures and related text, e.g., wherein the layer having a lower CTE than diamond is formed of quartz (see claim 1).
Regarding claim 10, the combined method of Diduck and Ahmed disclose in cited figures and related text, e.g., wherein the layer having a higher CTE than diamond is formed of silicon (see claim 1).
Regarding claim 11, the combined method of Diduck and Ahmed disclose in cited figures and related text, e.g., wherein an adhesive layer is provided between the layer having a lower CTE than diamond and the layer having a higher CTE than diamond (the engineered composite carrier layers of Ahmed (such as quartz, and silicon, discussed in claim 1) are attached to each other; the interface of connection between the two layers is by definition an “adhesive layer”, since it is responsible for holding the wafer together).
Regarding claim 13, the combined method of Diduck and Ahmed disclose in cited figures and related text, e.g., further comprising: disposing a protective coating layer on the semiconductor layer of the semiconductor-on-diamond wafer (par. 69, “may be coated with dielectric”).

Claims 3-8, 12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2015/0200254) by Diduck et al (“Diduck”) in view of (US-2016/0225723) by Ahmed et al (“Ahmed”) as applied to claim(s) above, and further in view of (US-2014/0217443) by Heikman et al (“Heikman”).
Regarding claim 3, the combined method of Diduck and Ahmed disclose in cited figures and related text, e.g., substantially the entirety of claimed subject matter, but does not disclose wherein the step of bonding includes curing the adhesive layer at a temperature between 10°C and 40C.
Heikman discloses in FIGs. 3A-E and related text, e.g., adhesive layer (302) which comprises UV glue (306), tape based layer (310) and thermal release adhesive layer (308) and is useable with carrier substrates (304).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Diduck and Ahmed with “adhesive layer which comprises UV glue, tape based layer and thermal release adhesive layer and is useable with carrier substrates” as taught by Heikman, in order to “facilitate the adhesive and release properties of the adhesive layer 302” (par. 61).
When these teachings are applied to device of Diduck and Ahmed, it will result in “wherein the step of bonding includes curing the adhesive layer at a temperature between 10°C 
Regarding claim 4, the combined method of Diduck, Ahmed  and Heikman disclose in cited figures and related text, e.g., wherein the adhesive layer includes a UV glue that is cured when exposed to UV light and the step of bonding includes exposing UV light to the adhesive layer (see claim 3; all of the above is discussed).
Regarding claim 5, the combined method of Diduck and Ahmed disclose in cited figures and related text, e.g., wherein the step of pressing the carrier substrate against the optical flat includes: mounting an additional flat on the carrier substrate (multi-layer substrates were discussed regarding Ahmed; hence, imagine a 3-layer carrier substrate, according to Ahmed’s explicit teachings; it will read on the additional “optical flat”; and pressing the additional flat against the carrier substrate (as was discussed above, and shown in FIG. 4A of main ref, pressure is applied from very top and very bottom (406)).
Regarding claim 6, the combined method of Diduck and Ahmed disclose in cited figures and related text, e.g., wherein the additional flat is formed of material that is transparent to the UV light (Ahmed teaches a whole list of materials; some of them are transparent to UV, such as silicon, quartz and silicon carbide).
Regarding claim 7, the combined method of Diduck and Ahmed disclose in cited figures and related text, e.g., wherein the adhesive includes a thermal release adhesive material, further comprising: heating the thermal release adhesive material to thereby release the carrier substrate from the semiconductor-on-diamond wafer (see claim 3 for details).
Regarding claim 8, the combined method of Diduck and Ahmed disclose in cited figures and related text, e.g., wherein the adhesive includes a polymer adhesive material and the step of notoriously well-known material as part of UV glue/tape, which are discussed in claim 3).
Regarding claim 12, the combined method of Diduck and Ahmed disclose in cited figures and related text, e.g., further comprising: disposing a thermal release tape between the semiconductor layer of the semiconductor-on-diamond wafer and the optical flat (see claim 3).
Regarding claim 14, the combined method of Diduck and Ahmed disclose in cited figures and related text, e.g., further comprising: disposing a thermal release adhesive layer between the carrier substrate and the semiconductor-on-diamond wafer (see claim 3; such a structure is at the very least obvious in light of above teachings).
Regarding claim 15, the combined method of Diduck and Ahmed disclose in cited figures and related text, e.g., a method of fabricating semiconductor device structures, comprising: fabricating one or more semiconductor device structures on the semiconductor layer of the semiconductor-on-diamond-on-carrier substrate wafer formed according the method of claim 1 while maintaining the semiconductor-on- diamond-on-carrier substrate wafer at a device fabrication temperature at which bonding of the carrier substrate and semiconductor-on-diamond wafer is maintained (device of claim 1 is described in claim 1 and its method of making; temperature is maintained, per UV glue requirements, as was discussed regarding claims 3 and others); and 
releasing the carrier substrate from the semiconductor-on-diamond wafer after fabrication of the one or more semiconductor device structures by heating the semiconductor-on-diamond-on-carrier substrate wafer to a temperature in excess of the device fabrication temperature such that bonding of the carrier substrate and semiconductor-on-diamond wafer is broken (heat release boiling water temperatures, which is also above 40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
01/01/22	

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894